— In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, dated February 15, 1980, which denied her a general preference and transferred the action to the Civil Court. Order reversed, without costs or disbursements, and a general preference is granted. The action is to be tried in the Supreme Court. Considering the nature and extent of the injuries claimed to have resulted from the accident, and the amount of special damages alleged to have been sustained, a general preference, in the proper exercise of discretion, should have been granted. (See Watts v Andion, 69 AD2d 901; Coletto v Keogh, 44 AD2d 712; Phillips v Beechcraft Apts., Section No. 1 Corp., 36 AD2d 729; Palescandolo v Mangione, 33 AD2d 781; Liebowitz v Rector, Churchwardens & Vestrymen of Trinity Church of City of N.Y., 13 AD2d 734.) Mangano, J. P., Rabin, Margett and Weinstein, JJ., concur.